Title: To Thomas Jefferson from Bernard Peyton, 7 December 1825
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
7 Decr 1825
The Corks you write for shall be forwarded by first conveyance to Charlottesville, care Jacobs & Raphael.I am truly delighted to hear you are able to resume your former healthful exercise on Horseback, & sincerely trust it will be long before you are again deprived of it.Mr Monroe is seriously talked of as our next Governor, & it is said with his approbation—Mr Giles, Pleasants, & Henry Tucker are the prominent candidates for Senator in Congress—it is tho’t, since the receipts of the President’s message, which has given infinite dissatisfaction to many of our politicians, that Giles’s prospects are much improved.The University appears to stand well with all parties, I hope the grand projected University of Mr Adams, at Washington, may not swallow it up.With sincere regard Dr SirYours very TrulyBernard Peyton